Order and judgment (one paper), Supreme Court, New York County (Elliott Wilk, J.), entered October 19, 1995, which granted plaintiff’s motion to strike defendants’ answer, and directed that the parties’ partnership agreement be rescinded, that plaintiff be restored to full title of the partnership’s real property, that an account be taken of all partnership dealings, transactions and assets, that a trust be imposed upon all the monies and properties of the partnership, that defendants be enjoined from collecting, receiving, interfering with or disposing of the monies and assets of the partnership and that plaintiff have immediate possession as sole owner of the subject real property, unanimously affirmed, with costs.
The sparse appellate record submitted by defendants does not support their self-serving insistence that they have, in fact, provided a proper accounting of the parties’ partnership, but does show that they have, over the 20-year life of this lawsuit, engaged in a pattern of delay, avoidance and noncompliance with one court order after another. We agree with the IAS Court that defendants’ answer should be stricken and that plaintiff should be awarded all the relief he seeks. We have considered defendants’ other contentions and find them to. be without merit. Concur — Milonas, J. P., Rosenberger, Rubin, Kupferman and Tom, JJ.